     Case 1:20-cv-00025-LG-RPM Document 42 Filed 01/22/21 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

PIERRE D. JONES                                                         PLAINTIFF

v.                                                CAUSE NO. 1:20CV25-LG-RPM

GULF COAST RESTAURANT
GROUP INC.; HALF SHELL
OYSTER HOUSE BILOXI
LLC; and CHAD HENSON,
Individually                                                        DEFENDANTS

            MEMORANDUM OPINION AND ORDER GRANTING
           DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      BEFORE THE COURT is the [35] Motion for Summary Judgment filed by

the defendants, Gulf Coast Restaurant Group Inc., Half Shell Oyster House Biloxi

LLC, and Chad Henson. The parties have fully briefed the Motion. After reviewing

the submissions of the parties, the record in this matter, and the applicable law, the

Court finds that the defendants’ Motion should be granted.

                                  BACKGROUND

      The plaintiff, Pierre D. Jones, first worked as a line cook at Half Shell

Restaurant’s Gulfport, Mississippi location for a few months in 2010. (Def.’s Mot.

Ex. A, at 13, ECF No. 35-1). He returned to work at the Half Shell Gulfport in

2011. (Id. at 14). He was eventually promoted to the position of Assistant Kitchen

Manager, but he was terminated after an argument with the kitchen manager. (Id.

at 15). Half Shell Gulfport rehired Jones as a line cook a few months later. (Id. at

16, 22). In June 2016, Jones transferred to Half Shell’s Biloxi restaurant where he

was once again promoted to the position of Assistant Kitchen Manager. (Id. at 23).
     Case 1:20-cv-00025-LG-RPM Document 42 Filed 01/22/21 Page 2 of 12




Defendant Chad Henson was the general manager at the Biloxi location. (Id.) In

May 2018, Jones informed Henson and Area Manager John Graham that he was

interested in a promotion to the position of kitchen manager. (Id. at 35). Henson

and Graham told him it would be best for him to undergo “front-of-house” training

before becoming kitchen manager. (Id.) Jones said that he was interested in

undergoing the front-of-house training, so he and Henson began talking about

scheduling that training. (Id. at 36). Soon afterwards, Jones went to Half Shell’s

new Covington, Louisiana restaurant in order to assist with training. (Id. at 36-37).

      Henson has testified by affidavit that Half Shell’s Hard Rock Casino location

had an open kitchen manager position during the summer of 2018. (Def.’s Mot. Ex.

B, at 1-2, ECF No. 35-2). He explained:

      Although the Company preferred to promote employees to this position
      who also had front-of-house experience at the restaurant, there were
      no candidates at the time who fit that and other necessary criteria.
      The need for the Company to fill that position was becoming urgent, so
      despite the lack of front-of-house training, the Company ultimately
      considered [Jones] and another member of the Covington training
      team, John Wiggins, while the two were working in Covington on the
      training team.

(Id.) Jones testified that he was unaware he was being considered for the Hard

Rock position while he was assisting with the training. (Def.’s Mot. Ex. A, at 43,

ECF No. 35-1). During the training, Jones was counseled for burning almonds a

few times and for deviating from the recipe card while making gumbo. (Id. at 39-

40). During the Covington training, it was announced that Wiggins had been

selected for the Hard Rock kitchen manager position. (Id. at 42). Jones testified

that he “flipped out” after learning that Wiggins had been selected. (Id. at 44). As a


                                          -2-
     Case 1:20-cv-00025-LG-RPM Document 42 Filed 01/22/21 Page 3 of 12




result, Jones was sent home early from the training. (Id.) Henson has testified that

he did not participate in the Covington training, and he was not involved in the

decision to promote Wiggins to the kitchen manager position at Hard Rock. (Def.’s

Mot. Ex. B, at 2, ECF No. 35-2).

      After returning to Half Shell Biloxi, Jones told Henson that he believed that

Half Shell had discriminated against him by telling him that “front-of-house”

training was required for the kitchen manager position and by choosing Wiggins for

the position. (Id. at 46). Henson told Jones that he should not feel that way, and he

explained that Jones would “not be a good fit” for the Hard Rock restaurant. (Id.)

      Jones was terminated by Half Shell Biloxi on October 10, 2018. (Def.’s Mot.

Ex. A, at 25, ECF No. 35-1). Half Shell replaced Jones, who is African American,

with Jeremiah Morgan, who is Filipino. (Def.’s Mot. Ex. B, at 2, ECF No. 35-2).

Henson testified:

      I believe that Plaintiff lied to me repeatedly, at the expense of his
      subordinate employee, Jeremiah Morgan, regarding Plaintiff’s
      erroneous handling of a dish in October 2018. I reviewed video footage
      of the kitchen, which clearly showed Plaintiff’s participation in
      handling the dish and his error in doing so. Because of Plaintiff’s prior
      reprimand by Jaime Morgan for failing to follow recipes during the
      Covington opening, I was paying close attention to all food preparation
      in the kitchen in Biloxi to make sure it was being handled correctly.

(Id.). Jones has testified that he did not lie to Henson. (Pl.’s Resp. Ex. B, ECF No.

38-2). When Henson asked him who had made a seafood pot pie, Jones responded

that the AM grill person, Jeremiah Morgan, had prepared the dish. (Id.) Jones

claims that his response was accurate, because Morgan was the primary person who

prepared the dish. (Id.) Jones only added crab meat to the dish once it had cooled.


                                          -3-
     Case 1:20-cv-00025-LG-RPM Document 42 Filed 01/22/21 Page 4 of 12




(Id.) He explained, “I did not add the crab meat to the relevant dish until it had

cooled, which complied with how Defendants instructed employees as to how to

prepare the dish.” (Id. at 2). Jones opines:

      It is common knowledge in the restaurant industry as well as just
      common sense to identify the cook who primarily prepared the dish as
      the person preparing the dish. At no time have I identified an
      employee who merely placed a topping [sic] a dish as the employee who
      prepared the dish. Nor have I ever witnessed or heard of any
      restaurant employee make [sic] such a ridiculous accusation. Had
      Defendant Henson asked me who placed the crab meat on the relevant
      dish I would have identified myself as doing so. However, it was clear
      from Defendant Henson’s actions that he was merely looking for a way
      to terminate me.

(Id.) (numbered paragraphs omitted).

      Jones filed this lawsuit against Gulf Coast Restaurant Group, Half Shell

Biloxi, and Henson. He alleges that Gulf Coast Restaurant and Half Shell Biloxi

were joint employers. He has filed race discrimination and retaliation claims

against Gulf Coast Restaurant and Half Shell Biloxi pursuant to Title VII and 42

U.S.C. § 1981. He has also filed a tortious interference with employment claim

against Henson. The defendants filed the present Motion for Summary Judgment.

In response to the Motion, Jones has conceded that the defendants are entitled to

summary judgment as to his claims concerning the defendants’ decision not to

promote him to the kitchen manager position. He denies that the defendants are

entitled to summary judgment as to his claims concerning his termination.

                                   DISCUSSION

      A motion for summary judgment may be filed by any party asserting that

there is no genuine issue of material fact and that the movant is entitled to prevail


                                          -4-
      Case 1:20-cv-00025-LG-RPM Document 42 Filed 01/22/21 Page 5 of 12




as a matter of law on any claim. Fed. R. Civ. P. 56. The movant bears the initial

burden of identifying those portions of the pleadings and discovery on file, together

with any affidavits, which it believes demonstrate the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the movant

carries its burden, the burden shifts to the non-movant to show that summary

judgment should not be granted. Id. at 324-25. The non-movant may not rest upon

mere allegations or denials in its pleadings but must set forth specific facts showing

the existence of a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 256-57 (1986). Factual controversies are resolved in favor of the non-moving

party, but only when there is an actual controversy, that is, when both parties have

submitted evidence of contradictory facts. Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994).

I. RACE DISCRIMINATION

      Title VII makes it unlawful for an employer “to discharge any individual . . .

because of such individual’s race[.]” 42 U.S.C. § 2000e-2(a)(1). Additionally, 42

U.S.C. § 1981 provides that “[a]ll persons within the jurisdiction of the United

States shall have the same right in every State and Territory to make and enforce

contracts to sue, be parties, give evidence, and to the full and equal benefit of all

laws and proceedings for the security of persons and property[.]” When evaluating

claims raised under both Title VII and Section 1981, courts “refer only to Title VII,

because ‘when used as parallel causes of action, Title VII and Section 1981 require

the same proof to establish liability,’ and ‘it would be redundant to refer to both of



                                           -5-
     Case 1:20-cv-00025-LG-RPM Document 42 Filed 01/22/21 Page 6 of 12




them.’” Harville v. City of Houston, 945 F.3d 870, 875 n.10 (5th Cir. 2019) (quoting

Outley v. Luke & Assocs., Inc., 840 F.3d 212, 216 n.3 (5th Cir. 2016)).

         A plaintiff can prove employment discrimination through either direct or

circumstantial evidence. Where, as here, the plaintiff offers only circumstantial

evidence of discrimination, the Court must analyze the case using the McDonnell

Douglas burden-shifting framework as modified and restated by the Fifth Circuit.

See Rachid v. Jack in the Box, Inc., 376 F.3d 305, 312 (5th Cir. 2004) (citing

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)).

         Under the modified McDonnell Douglas approach, the plaintiff must
         first demonstrate a prima facie case of discrimination; the defendant
         then must articulate a legitimate, non-discriminatory reason for its
         decision to terminate the plaintiff; and, if the defendant meets its
         burden of production, the plaintiff must then offer sufficient evidence
         to create a genuine issue of material fact that either (1) the employer’s
         reason is a pretext or (2) that the employer’s reason, while true, is only
         one of the reasons for its conduct, and another “motivating factor” is
         the plaintiff’s protected characteristic.

Burrell v. Dr. Pepper/Seven Up Bottling Grp., Inc., 482 F.3d 408, 411-12 (5th Cir.

2007).

         To establish a prima facie case of racial discrimination, Jones must present

evidence that he “(1) is a member of a protected group; (2) was qualified for the

position at issue; (3) was discharged or suffered some adverse employment action by

the employer; and (4) was replaced by someone outside his protected group or was

treated less favorably than other similarly situated employees outside the protected

group.” See McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007). It is

undisputed that Jones was a member of a protected group, and he was qualified for



                                            -6-
      Case 1:20-cv-00025-LG-RPM Document 42 Filed 01/22/21 Page 7 of 12




the Assistant Kitchen Manager position that he held at the time of his termination.

Furthermore, Jones was discharged and replaced by Jeremiah Morgan, a person

outside Jones’s protected group. As a result, Jones has established a prima facie

case of discrimination.

      The defendants have asserted a legitimate, non-discriminatory reason for

terminating Jones — their belief that Jones had lied about who had prepared a dish

and had failed to prepare the dish in accordance with the restaurant’s recipe. (See

Def.’s Mot. Ex. B, at 2, ECF No. 35-2). As a result, this case turns on the issue of

whether there is a genuine issue of material fact as to pretext.

      A plaintiff “must substantiate his claim of pretext through evidence

demonstrating that discrimination lay at the heart of the employer’s decision.”

Price v. Fed. Express Corp., 283 F.3d 715, 720 (5th Cir. 2002). Plaintiffs are

required to “produce substantial evidence of pretext.” Wallace v. Methodist Health

Sys., 271 F.3d 212, 220 (5th Cir. 2001) (quoting Auguster v. Vermilion Par. Sch. Bd.,

249 F.3d 400, 402 (5th Cir. 2001)). “Evidence is substantial if it is of such quality

and weight that reasonable and fair-minded men in the exercise of impartial

judgment might reach different conclusions.” Laxton v. Gap Inc., 333 F.3d 572, 579

(5th Cir. 2003) (internal quotation marks omitted). There are two ways to

demonstrate pretext — by showing disparate treatment or by showing that the

employer’s proffered explanation is false or unworthy of credence. Id. at 578.

      Disputing an employer’s explanation for termination is not necessarily

sufficient to support an inference of pretext. Shakelford v. Deloitte & Touche, LLP,



                                          -7-
      Case 1:20-cv-00025-LG-RPM Document 42 Filed 01/22/21 Page 8 of 12




190 F.3d 398, 407 (5th Cir. 1999). The question is whether the employer’s cited

reason, whether accurate or not, was the real reason for discrimination. Id.

      Jones has proffered no evidence that Half Shell’s decision to terminate him

was motivated by discriminatory animus. He has not attempted to show disparate

treatment. He claims that he did not lie to his supervisor or err in adding a topping

to a dish, and he opines that his termination must have been based on

discrimination. Conclusory assertions of racial discrimination are insufficient to

survive summary judgment. Shackelford, 190 F.3d at 405 (citing Swanson v. Gen.

Serv. Admin., 110 F.3d 1180, 1186 (5th Cir.1997) (noting that bare allegations of

racial discrimination are too speculative to create a jury question). “Management

does not have to make proper decisions, only non-discriminatory ones.” Bryant v.

Compass Grp. USA Inc., 413 F.3d 471, 478 (5th Cir. 2005) (citing Little v. Republic

Refining Co., 924 F.2d 93, 97 (5th Cir.1991) (“[E]ven an incorrect belief that an

employee’s performance is inadequate constitutes a legitimate, non-discriminatory

reason” for termination)). “Employment discrimination laws are ‘not intended to be

a vehicle for judicial second-guessing of business decisions, nor . . . to transform the

courts into personnel managers.’” Id. (quoting Bienkowski v. Am. Airlines, Inc., 851

F.2d 1503, 1507-08 (5th Cir. 1988)). As a result, Half Shell is entitled to summary

judgment as to Jones’s racial discrimination claim.

II. RETALIATION

      Jones also alleges that Half Shell’s termination of his employment

constituted retaliation in violation of Title VII and Section 1981. To state a prima



                                           -8-
      Case 1:20-cv-00025-LG-RPM Document 42 Filed 01/22/21 Page 9 of 12




facie case of retaliation Jones must show that “(1) he engaged in conduct protected

by Title VII; (2) he suffered a materially adverse [employment] action; and (3) a

causal connection exists between the protected activity and the adverse action.”

Jenkins v. City of San Antonio Fire Dep’t, 784 F.3d 263, 269 (5th Cir. 2015). “[A]t

the prima facie stage, a plaintiff can meet his burden of causation simply by

showing close enough timing between his protected activity and his adverse

employment action.” Brown v. Wal-Mart Stores East, L.P., 969 F.3d 571, 577 (5th

Cir. 2020) (brackets omitted). At the prima facie stage, “a time lapse of up to four

months may be sufficiently close.” Feist v. La., Dep’t of Justice, Office of the Att’y

Gen., 730 F.3d 450, 454 (5th Cir. 2013)

      If the plaintiff establishes a prima facie case, then the employer has the

burden of production to provide “a legitimate, non-discriminatory reason” for the

adverse employment action. Brown, 969 F.3d at 577.

      If the employer meets this burden, then the plaintiff has the burden to
      prove that the proffered reason is pretextual. A plaintiff may establish
      pretext by showing that a discriminatory motive more likely motivated
      her employer’s decision, such as through evidence of disparate
      treatment, or that [his] employer’s explanation is unworthy of
      credence.

Id. (citations and quotation marks omitted). “Ultimately, in order to survive a

motion for summary judgment, a plaintiff must show a conflict in substantial

evidence on the question of whether the employer would not have taken the adverse

employment action but for the protected activity.” Id. (citing Musser v. Paul Quinn

Coll., 944 F.3d 557, 561 (5th Cir. 2019)) (internal quotation marks omitted).




                                           -9-
     Case 1:20-cv-00025-LG-RPM Document 42 Filed 01/22/21 Page 10 of 12




“[T]emporal proximity alone is insufficient to prove but for causation.” Strong v.

Univ. Healthcare Sys., L.L.C., 482 F.3d 802, 808 (5th Cir. 2007).1

      Jones has established a prima facie case of retaliation because: (1) he

engaged in protected activity by claiming that he had been subjected to racial

discrimination after being denied a promotion; (2) he was terminated; and (3) his

termination was three months after he complained of racial discrimination. The

defendants have asserted a legitimate, non-discriminatory reason for terminating

Jones — their belief that Jones had lied about who had prepared a dish and had

failed to prepare the dish in accordance with the restaurant’s recipe. (See Def.’s

Mot. Ex. B, at 2, ECF No. 35-2). Jones claims that the defendants’ reason is pretext

for discrimination because he claims he did not lie about who prepared the dish or

prepare the dish improperly. As explained previously, disputing the accuracy of the

defendants’ reason does not establish pretext, because employers are permitted to

make mistakes when making employment decisions. See Bryant, 413 F.3d at 478

(“Management does not have to make proper decisions, only non-discriminatory

ones.”). Jones has presented no evidence of discriminatory animus on the part of

the defendants. Therefore, the defendants are entitled to summary judgment as to

Jones’s retaliation claim.




1 The parties seem to confuse the standard of proof required to establish causation
at the prima facie and pretext levels. At the prima facie level, “but for” causation is
not required, and temporal proximity is sufficient as long as the timing is “very
close.” Brown, 969 F.3d at 577; Feist, 730 F.3d at 454. At the pretext level, “but
for” causation is required, and “temporal proximity” alone is insufficient. Badgerow
v. REJ Props., Inc., 974 F.3d 610, 619 (5th Cir. 2020).
                                         -10-
     Case 1:20-cv-00025-LG-RPM Document 42 Filed 01/22/21 Page 11 of 12




III. TORTIOUS INTERFERENCE WITH EMPLOYMENT

      Jones has sued his former supervisor, Chad Henson, alleging tortious

interference with employment. The four elements of tortious interference with

employment are:

      (1) that the acts were intentional and willful;
      (2) that they were calculated to cause damage to the plaintiffs in their
      lawful business;
      (3) that they were done with the unlawful purpose of causing damage
      and loss, without right or justifiable cause on the part of the defendant
      (which constitutes malice); and
      (4) that actual damage and loss resulted.

McClinton v. Delta Pride Catfish, Inc., 792 So. 2d 968, 976 (Miss. 2001). The parties

dispute whether the third element is satisfied. Under this element, “[a] person in a

position of authority on behalf of another is privileged to interfere with the contract

between his principal and another.” Boland v. Miss. Dep’t of Pub. Safety, No. 3:17-

CV-803-DPJ-RHW, 2019 WL 5970247, at *4 (S.D. Miss. Nov. 13, 2019) (quoting

Courtney v. Glenn, 783 So. 2d 162, 165 (Miss. Ct. App. 2000)). This privilege applies

if the person is “acting within the scope of that authority and without bad faith.”

Id. “Bad faith” is present “when an intentional act occurs whose purpose is to cause

injury to business without right or good cause . . . .” Morrison v. Miss. Enter. for

Tech., Inc., 798 So.2d 567, 575-76 (Miss. Ct. App. 2001).

      Jones’s arguments in support of his tortious interference claim reveal a

dispute as to semantics or simple miscommunication on the part of Henson and

Jones. The affidavits presented reveal that Jones felt it was unnecessary to

mention his role in preparing the dish when questioned by Henson on multiple



                                          -11-
     Case 1:20-cv-00025-LG-RPM Document 42 Filed 01/22/21 Page 12 of 12




occasions, and Henson felt Jones’s omission was dishonest. Jones has not presented

any evidence of bad faith on the part of Henson, and he does not dispute that

Henson was acting within the scope of his authority as Jones’s supervisor.

Therefore, Henson was privileged to interfere with Jones’s employment contract,

and he is entitled to summary judgment.

                                   CONCLUSION

      For the foregoing reasons, the defendants are entitled to summary judgment

as to Jones’s claims of racial discrimination, retaliation, and tortious interference

with employment.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [35] Motion

for Summary Judgment filed by the defendants, Gulf Coast Restaurant Group Inc.,

Half Shell Oyster House Biloxi LLC, and Chad Henson is GRANTED. This lawsuit

is hereby DISMISSED WITH PREJUDICE. The Court will enter a separate

judgment pursuant to Fed. R. Civ. P. 58.

      SO ORDERED AND ADJUDGED this the 21st day of January, 2021.

                                                 s/   Louis Guirola, Jr.
                                                 LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                          -12-
